Exhibit 13 SELECTED FINANCIAL DATA (Dollars in thousands, except per share amounts) At or for the Years Ended December 31, 2008 2007 2006 2005 2004 Selected Balance Sheet Data Total assets $ 3,622,126 $ 3,338,392 $ 3,325,563 $ 3,107,889 $ 3,053,587 Cash and investments 512,017 548,152 695,222 814,528 952,779 Loans receivable, net of allowance for loan losses 2,702,516 2,482,917 2,339,584 2,027,753 1,847,721 Total deposits 2,896,364 2,699,091 2,667,997 2,471,648 2,430,363 Borrowings 154,097 154,213 160,622 248,967 254,310 Junior subordinated debentures 92,786 97,941 108,250 77,322 77,322 Shareholders’ equity 358,508 362,177 342,227 295,653 279,220 Selected Results of Operations Interest income $ 174,634 $ 197,823 $ 183,950 $ 153,229 $ 124,269 Net interest income 99,661 98,836 99,078 97,515 89,318 Provision for loan losses 20,000 8,403 3,807 2,310 2,075 Net interest income after provision for loan losses 79,661 90,433 95,271 95,205 87,243 Non-interest income 32,299 26,155 19,746 18,288 19,119 Non-interest expense 92,640 88,963 89,393 84,660 81,152 Net income 14,894 19,352 17,274 19,521 17,629 Per Share Data (1) Earnings Per Share: Basic $ 0.66 $ 0.85 $ 0.77 $ 0.93 $ 0.94 Diluted 0.65 0.82 0.74 0.87 0.87 Book Value 16.35 15.89 15.14 14.06 13.41 Selected Ratios: Return on average assets 0.44 % 0.58 % 0.53 % 0.63 % 0.63 % Return on average equity 4.09 5.45 5.28 6.76 7.80 Ratio of average equity to average assets 10.72 10.72 10.09 9.27 8.08 (1) Data is adjusted for a 5% stock dividend issued in May 2008. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (All dollar amounts presented in the tables, except share and per share amounts, are in thousands) ORGANIZATION OF INFORMATION Management’s Discussion and Analysis provides a narrative on the Company’s financial condition and results of operations that should be read in conjunction with the accompanying consolidated financial statements. It includes the following sections: ● OVERVIEW ● CRITICAL ACCOUNTING POLICIES, JUDGMENTS AND ESTIMATES ● RECENT ACCOUNTING PRINCIPLES ● RESULTS OF OPERATIONS ● LIQUIDITY AND CAPITAL RESOURCES ● FINANCIAL CONDITION ● FORWARD-LOOKING STATEMENTS OVERVIEW General Overview Sun Bancorp, Inc. (the “Company”) is a bank holding company headquartered in Vineland, New Jersey. The Company’s principal subsidiary is Sun National Bank (the “Bank”). At December 31, 2008, the Company had total assets of $3.62 billion, total deposits of $2.90 billion and total shareholders’ equity of $358.5 million. The Company’s principal business is to serve as a holding company for the Bank. As a registered holding company, the Company is subject to the supervision and regulation of the Board of Governors of the Federal Reserve System. Through the Bank, the Company provides commercial and retail banking services. As of December 31, 2008, the Company had 70 locations, including 62 Community Banking Centers in New Jersey and five Commercial Lending Centers, including one located in Wilmington, Delaware. The Company offers a comprehensive array of lending, depository and financial services to its commercial and retail customers throughout the marketplace.The Company’s lending services to businesses include term loans and lines of credit, mortgage loans, construction loans, and equipment leasing.The Company is a Preferred Lender with both the Small Business Administration (“SBA”) and the New Jersey Economic Development Authority.The Company’s commercial deposit services include business checking accounts and cash management services such as electronic banking, sweep accounts, lockbox services, internet banking, remote deposit and controlled disbursement services.The Company’s lending services to consumers include residential mortgage loans, residential construction loans, second mortgage loans, home equity loans and installment loans.The Company’s consumer deposit services include checking accounts, savings accounts, money market deposits, certificates of deposit and individual retirement accounts.In addition, the Company offers mutual funds, securities brokerage, annuities and investment advisory services through a third-party arrangement. The Company funds its lending activities primarily through retail deposits, brokered deposits, the scheduled maturities of its investment portfolio, repurchase agreements with customers and advances from the Federal Home Loan Bank of New York (“FHLBNY”). As a financial institution with a primary focus on traditional banking activities, the Company generates the majority of its revenue through net interest income, which is defined as the difference between interest income earned on loans and investments and interest paid on deposits and borrowings. Growth in net interest income is dependent upon the Company’s ability to prudently manage the balance sheet for growth, combined with how successfully it maintains or increases net interest margin, which is net interest income as a percentage of average interest-earning assets. The Company also generates revenue through fees earned on the various services and products offered to its customers and through sales of loans, primarily SBA and residential mortgages. Offsetting these revenue sources are provisions for credit losses on loans, administrative expenses and income taxes. 2 Market Overview The Company continues to operate in a challenging and uncertain economic environment, including uncertainty in national and local conditions. The market dislocations, which began in 2007 and continue today, have brought unprecedented turmoil to the financial markets.Credit conditions are deteriorating rapidly and financial markets are experiencing widespread illiquidity and elevated levels of volatility as concerns over the future of the economy grow, consumer confidence declines, unemployment rises, home values decline, credit availability contracts, and companies report lower corporate earnings.The U.S. rate of unemployment continued to increase during 2008, reaching its highest level in over fifteen years at 7.2% in December 2008.U.S. consumer spending also continued to tighten as 2008 capped off the worse year since 1961 as the full year rose just 3.6%.The National Bureau of Economic Research officially declared that the U.S. is in a recession. At the onset of the national economic downturn, New Jersey held up fairly well.However, as the downturn persists, New Jersey is mirroring the overall economy as evidenced by the last half of 2008. The companies experiencing the greatest impact are those closely associated with residential real estate and consumer spending.While the Company continues to focus on the credit quality of its customers – closely monitoring the financial status of borrowers throughout the Company’s markets, gathering information, working on early detection of potential problems, taking pre-emptive steps where necessary and doing the analysis required to maintain adequate reserves - evidence of these economic challenges is reflected in the Company’s increased loan loss reserve provision, the increased level of non accrual loans as well as loan charge-offs. There have been several high profile failures and takeovers of major market participants including Fannie Mae and Freddie Mac. In July 2008, the U.S.
